   Case: 1:17-cv-06623 Document #: 70 Filed: 08/20/19 Page 1 of 19 PageID #:292



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION


STEELCAST LIMITED, an Indian              )
Corporation, as a member of               )
STEELCAST LLC, an Illinois LLC, and       )     Case No. 17-CV-06623
Derivatively on behalf of Steelcast LLC   )
                                          )
                  Plaintiff               )     Honorable Young B. Kim
                                          )
      v.                                  )
                                          )     JURY TRIAL DEMANDED
VAUGHN MAKARY,                            )
                                          )
                  Defendant.              )
______________________________________________________________________________

VAUGHN MAKARY,                                     )
                                                   )
               Counter-Plaintiff                   )
                                                   )
       v.                                          )
                                                   )
STEELCAST LIMITED, an Indian                       )
Corporation,                                       )
                                                   )
               Counter-Defendant                   )

DEFENDANT VAUGHN MAKARY’S ANSWER AND AFFIRMATIVE DEFENSES TO
   PLAINTIFF’S SECOND AMENDED COMPLAINT, AND COUNTERCLAIMS

       Defendant/Counter-Plaintiff Vaughn Makary (“Makary”), by and through his counsel Ice

Miller LLP, hereby submits the following Answers in response to the allegations contained in

Plaintiff’s Second Amended Complaint, asserts the following Affirmative Defenses to Plaintiff’s

Second Amended Complaint and alleges the following Counterclaims against Plaintiff/Counter-

Defendant, Steelcast Limited, and in support of its answers, affirmative defenses and

counterclaims states the following:
    Case: 1:17-cv-06623 Document #: 70 Filed: 08/20/19 Page 2 of 19 PageID #:293



                                 ANSWER TO COMPLAINT


                               PARTIES AND JURISDICTION
       1.    Plaintiff, Steelcast Limited, is an Indian corporation, located on Ruvapari Road,
Bhavnagar, Gujarat, India 364 005. Steelcast Limited is a subject of India, which is a foreign
state.

       ANSWER:         Defendant admits the allegations contained in this Paragraph.

        2.      Plaintiff, Steelcast LLC, is an Illinois Limited Liability Company and, therefore, a
citizen of the State of Illinois.

       ANSWER:         Defendant admits that the now dissolved Steelcast LLC was an Illinois

limited liability company.

        3.      Vaughan W. Makary [sic], on information and belief, is a citizen of the State of
Florida and resides at 8394 Del Prado Drive, Delray Beach, Florida. Vaughn W. Makary is the
President of Makary & Associates Inc., which is an Illinois Corporation and, therefore, a citizen
of the State of Illinois.

       ANSWER:         Defendant admits the allegations contained in this Paragraph.

       4.      For all times relevant to this Complaint, Vaughan W. Makary [sic] was the sole
Manager of Steelcast LLC. Steelcast Limited is a 50% member of Steelcast LLC and Makary &
Associates Inc. is the other 50% member of Steelcast LLC.

       ANSWER:         Defendant admits that Vaughn W. Makary was the sole Manager of

Steelcast LLC throughout its existence, and that Steelcast Limited was a 50% member of

Steelcast LLC and Makary & Associates Inc. was the other 50% member of Steelcast LLC.

       5.     The Court has jurisdiction over the claims in this Complaint pursuant to 28 U.S.C
Section 1332 as there is diversity of citizenship between the parties and the amount in
controversy exceeds $75,000 exclusive of costs and interest.

       ANSWER:         The allegations contained in this Paragraph state a legal conclusion to

which no answer is required.

                                     ADDITIONAL FACTS

         6.     On or about October 27, 2010, the Plaintiff and Makary & Associates, Inc., and
Illinois Corporation, executed an Operating Agreement forming Steelcast LLC, a copy of which
is attached hereto as Exhibit "A".


                                                 2
    Case: 1:17-cv-06623 Document #: 70 Filed: 08/20/19 Page 3 of 19 PageID #:294



       ANSWER:         Defendant admits the allegations contained in this Paragraph.

        7.       Pursuant to Articles 3.1 and 6.5 of the Operating Agreement, Vaughn Makary was
to act at all times as the Manager of Steelcast LLC. The business of Steelcast LLC was the sale
of steel castings in the United States that were being manufactured by Steelcast Limited in India.

       ANSWER:         Defendant admits the allegations contained in this Paragraph.

       8.      In his capacity as Manager of Steelcast LLC, Vaughn Makary was responsible for
the day to day business of the LLC and managing the income and expenses of the LLC.

       ANSWER:         Defendant admits the allegations contained in this Paragraph.

       9.     Beginning in 2015, due to a loss of an important client, Steelcast LLC
experienced greatly reduced sales and experienced financial losses.

       ANSWER:         Defendant denies the allegations contained in this Paragraph.

        10.    In May of 2015, Vaughn Makary proposed the immediate closure and dissolution
of Steelcast LLC effective May 31, 2015, which was agreed upon by all members.

       ANSWER:         Defendant admits the allegations contained in this Paragraph.

         11.   As of the dissolution of Steelcast LLC on May 31, 2015, there were outstanding
or open orders of steel castings that needed to be fulfilled by Steelcast Limited and the payment
for these orders that needed to be collected. The amount to be paid by customers for the open
orders was $770,004.63. Attached as Exhibit "B" is a listing of the open orders and invoicing
details.

       ANSWER:         Defendant admits that there were outstanding and open orders to Steelcast

LLC of steel castings that needed to be manufactured by Steelcast Limited as of May 31, 2015,

and Defendant further admits that customers would continue to place new orders with Steelcast

LLC after May 31, 2015. Payment of existing and new orders was to be collected for the benefit

of Steelcast LLC, with money transferred to Steelcast Limited after Defendant collected his

margin, as the parties agreed. Defendant denies all remaining allegations contained in this

Paragraph.

        12.     As part of the dissolution, Vaughn Makary agreed that he would act as the agent
of Steelcast Limited and collect the receivables subsequent to the delivery of the steel castings by
Steelcast Limited, at no additional charge to Steelcast Limited, and then remit the receivables as
collected to Steelcast Limited in India.

       ANSWER:         Defendant denies the allegations contained in this Paragraph.

                                                 3
   Case: 1:17-cv-06623 Document #: 70 Filed: 08/20/19 Page 4 of 19 PageID #:295



        13.    Upon information and belief, Vaughn Makary then collected the $770,004.63 in
receivables due Steelcast Limited, but to date has only remitted $660,097.03, leaving a balance
due to Steelcast Limited of $109,907.60 in collected receivables.

       ANSWER:        Defendant denies the allegations contained in this Paragraph.

        14.    Demand was then made by Steelcast Limited upon Vaughn Makary as the
manager of Steelcast LLC and the agent of Steelcast Limited to pay the remaining $109,907.60
of receivables collected to Steelcast Limited, but Mr. Makary has failed to make the requested
payment.

       ANSWER:        Defendant admits that he received a letter demanding payment in the

amount of $109,907.60, which reflected the total amount Steelcast Limited invoiced Steelcast

LLC for outstanding amounts Steelcast Limited believed it was owed. Defendant denies that

$109,907.60 was an accurate number and further denies all remaining allegations contained in

this Paragraph.

       15.    After a review of certain financial records of Steelcast LLC after June 1, 2015, it
was determined that Vaughn Makary had caused Steelcast LLC to pay $155,088.00 to Omnicast
LLC and Advanced Casting Technology LLC, companies owned by Makary & Associates Inc.
and Vaughn Makary. Attached hereto as Exhibit "C" is a listing of the payments made by
Steelcast LLC to Omnicast LLC after June 1, 2015.

       ANSWER:        Defendant denies the allegations contained in this Paragraph.

       16.      This finding lead to a review of additional records of Steelcast LLC for the years
2011, 2012, and 2013. From a review of certain financial records of Steelcast LLC, it has been
determined that Vaughn Makary has caused Steelcast LLC to make payments to other Vaughn
Makary owned or related entities such as Michigan Steel Inc., Advanced Casting Technology
LLC and his relatives in the amount of $753,836.17. A listing of the payments for 2011 to 2013
are identified in the attached Exhibit "D". These payments were wrongfully paid as Steelcast
LLC had no legitimate reason to owe sums of money to these entities, and the Operating
Agreement, in Article 6.1(F) disallows employment of family members of Vaughn Makary.

       ANSWER:        The terms of the Operating Agreement attached to Plaintiff’s complaint

speak for themselves, and Defendant denies any allegations that misrepresent, misquote or

mischaracterize those terms.    Defendant denies all remaining allegations contained in this

paragraph.

        17.    The payments identified in paragraph 15 and 16, were not proper payables of
Steelcast LLC, and were paid to the Makary related entities in violation of Vaugh Makary's
fiduciary duty to Steelcast LLC and its 50% member, Steelcast Limited.
                                                4
    Case: 1:17-cv-06623 Document #: 70 Filed: 08/20/19 Page 5 of 19 PageID #:296



       ANSWER:         Defendant denies the allegations contained in this Paragraph.

         18.     Michigan Steel Inc, Omnicast LLC, and Advanced Casting Technology LLC are
all entities that were owned or operated by Vaughn Makary or Makary & Associates Inc. and all
three entities have now been dissolved.

       ANSWER:         Defendant admits the allegations contained in this Paragraph.

        19.     Plaintiff has authority to bring a derivate action against Vaughn Makary as Mr.
Makary is the only Manager of Steelcast LLC and therefore it is unlikely that Vaughn Makary
will initiate an action against himself Further, the Plaintiff is a proper plaintiff pursuant to 805
ILCS 180/40.5 as Plaintiff was a 50% member of the LLC at all times relevant hereto. Pursuant
to 805 ILCS 180/35-7 a member or manager of an LLC who, with knowledge of the dissolution,
subjects a limited liability company to liability by an act that is not appropriate for winding up
the company's business is liable to the company for any damage caused to the company arising
from the liability.

       ANSWER:         The allegations contained in this Paragraph state a legal conclusion to

which no answer is required.      To the extent an answer is required, Defendant denies the

allegations contained in this Paragraph.

        20.     Pursuant to 805 ILCS 180/40-15, if a derivative action is successful, in whole or
in part, or if anything is received by the plaintiff as a result of a judgment, compromise, or
settlement of an action or claim, the court may award the plaintiff reasonable expenses, including
reasonable attorney's fees, and shall direct the plaintiff to remit to the limited liability company
the remainder of those proceeds received by the plaintiff.

       ANSWER:         The allegations contained in this Paragraph state a legal conclusion to

which no answer is required.      To the extent an answer is required, Defendant denies the

allegations contained in this Paragraph.

       21.     Vaughn Makary, as the manager of Steelcast LLC and as agent of Steelcast
Limited, owed a fiduciary duty to Steelcast LLC and Steelcast Limited which includes a member
owes to a member-managed company and its other a duty of loyalty, a duty to account to the
company and to hold as trustee for it any property, profit, or benefit derived in the conduct or
winding up of the company's business or derived from a use by the member of the company's
property, including the appropriation of a company's opportunity.

       ANSWER:         The allegations contained in this Paragraph state a legal conclusion to

which no answer is required.      To the extent an answer is required, Defendant denies the

allegations contained in this Paragraph.



                                                 5
    Case: 1:17-cv-06623 Document #: 70 Filed: 08/20/19 Page 6 of 19 PageID #:297



            COUNT I – BREACH OF FIDUCIARY DUTY- STEELCAST LTD.

       22.    The Plaintiff re-alleges the allegations of paragraphs 1-21 of this Complaint as
paragraph 22 of this Count I.

          ANSWER:     Defendant re-alleges its answers to Paragraphs 1-21 and incorporates them

herein.

        23.     By failing to remit the open account receivable balances that Vaughn Makary
collected on behalf of Steelcast Limited in the amount of $109,907.60, Vaughn Makary breached
his fiduciary duty owed to Steelcast Limited and personally profited in violation of his fiduciary
duty to the detriment of Steelcast Limited.

          ANSWER:     Defendant denies the allegations contained in this Paragraph.

        WHEREFORE, for the foregoing reasons, the Plaintiff prays for judgment in its favor
and against Vaughn Makary in an amount not less than $109,907.60 plus costs of suit incurred
herein.

          ANSWER:     Defendant admits that Plaintiff prays for a judgment in its favor but denies

that Plaintiff would be entitled to any sort of judgment.      Defendant denies the remaining

allegations contained in this Paragraph.

            COUNT II – BREACH OF FIDUCIARY DUTY- STEELCAST LLC

       24.    The Plaintiff re-alleges the allegations of paragraphs 1-21 of this Complaint as
paragraph 24 of this Count I.

          ANSWER:     Defendant re-alleges its answers to Paragraphs 1-21 and incorporates them

herein.

       25.   By wrongfully paying funds of Steelcast LLC to entities owned or controlled by
Vaughn Makary, Vaughn Makary has breached the fiduciary duty that he owed to Steelcast LLC
as its manager and has damaged Steelcast LLC in the amount of at least $753,836.17 for
wrongful payments from 2011 to 2013.

          ANSWER:     Defendant denies the allegations contained in this Paragraph.

        26.     Vaughn Makary breached his fiduciary duty owed to Steelcast LLC and
personally profited in violation of his fiduciary duty to the detriment of Steelcast LLC and its
members. Further, Vaughan Makary [sic] violated his fiduciary duty as codified in 805 ILCS
180/35-7 by making wrongful payments in the amount of $155,088.00 to Omnicast LLC after the
dissolution of the LLC.

          ANSWER:     Defendant denies the allegations contained in this Paragraph.

                                                6
    Case: 1:17-cv-06623 Document #: 70 Filed: 08/20/19 Page 7 of 19 PageID #:298



       WHEREFORE, for the foregoing reasons, the Plaintiff prays for judgment in its favor
and against Vaughn Makary in an amount not less than $908,924.17, plus attorney's fees as
provided by 805 ILCS 180/40-15 plus costs of suit incurred herein.

          ANSWER:        Defendant admits that Plaintiff prays for a judgment in its favor but denies

that Plaintiff would be entitled to any sort of judgment.         Defendant denies the remaining

allegations contained in this Paragraph.

    COUNT III – CONSTRUCTIVE TRUST ON THE RESIDENCE ON BEHALF OF
                           STEELCAST LLC

       27.    The Plaintiff re-alleges the allegations of paragraphs 1-21 of this Complaint as
paragraph 27 of this Count III.

          ANSWER:        Defendant re-alleges its answers to Paragraphs 1-21 and incorporates them

herein.

        28.    On information and belief, beginning in 2013 after Makary wrongfully diverted
funds from Steelcast LLC to himself through the entities that he owned and controlled, Makary
spent the wrongfully acquired funds to renovate his residence at located at 7 S 461 Donwood
Trail, Naperville, Illinois 60540 (the "Residence") in the amount of approximately $450,000.
The legal description of the Residence is as follows:

          Lot 2 in Donwood Trails East, being a subdivision of part of Lots 1 and 2 L. D.
          Collins Assessment Plat and of Lot 1 in Russell's re-subdivision, in the South West
          quarter of Section 22, Township 38 North, Range 10, East of the Third Principal
          Meridian, according to the Plat of said Donwood Trails East, recorded October
          28, 1976 as document R76-78168, and certificate of correction recorded January
          24, 1977 as document R77-05730, in DuPage County, Illinois.

          PIN 08-22-307-002

          ANSWER:        Defendant denies the allegations contained in this Paragraph.

       29.     Makary is now attempting to profit from this renovation by selling the Residence
which is now listed for sale for the sum of approximately $950,000.

          ANSWER:        Defendant denies the allegations contained in this Paragraph.

        30.    Makary has thereby converted part of the funds that he wrongfully acquired from
Steelcast LLC in breach of his fiduciary duty to improvement on the Residence, and Plaintiff
therefore seeks to impose a constructive trust over the Residence, restricting the transfer of title
to the residence to secure the requested judgment in the amount not less than $908,924.17

          ANSWER:        Defendant denies the allegations contained in this Paragraph.


                                                  7
    Case: 1:17-cv-06623 Document #: 70 Filed: 08/20/19 Page 8 of 19 PageID #:299



        WHEREFORE, for the foregoing reasons, the Plaintiff prays for judgment in its favor
and against Vaughn Makary in an amount not less than $908,924.17, plus attorney's fees as
provided by 805 ILCS 180/40-15 plus costs of suit incurred herein and that this Court impose a
constructive trust over the Residence in the amount of the judgment requested herein, and in the
event the judgment is not satisfied permit the Plaintiff to foreclose its equitable lien and for any
other and further relief this Court deems just and proper.

          ANSWER:        Defendant denies the allegations contained in this Paragraph.

    COUNT IV – CONSTRUCTIVE TRUST ON THE RESIDENCE ON BEHALF OF
                         STEELCAST LIMITED

       31.    The Plaintiff re-alleges the allegations of paragraphs 1-21 of this Complaint as
paragraph 31 of this Count IV.

          ANSWER:        Defendant re-alleges its answers to Paragraphs 1-21 and incorporates them

herein.

       32.   On information and belief, beginning in 2013 after Makary wrongfully diverted
funds from Steelcast Limited to himself through the entities that he owned and controlled,
Makary spent the wrongfully acquired funds to renovate his residence at located at 7 S 461
Donwood Trail, Naperville, Illinois 60540 (the "Residence") in the amount of approximately
$450,000. The legal description of the Residence is as follows:

          Lot 2 in Donwood Trails East, being a subdivision of part of Lots land 2 L. D.
          Collins Assessment Plat and of Lot 1 in Russell's re-subdivision, in the South West
          quarter of Section 22, Township 38 North, Range 10, East of the Third Principal
          Meridian, according to the Plat of said Donwood Trails East, recorded October
          28, 1976 as document R76-78168, and certificate of correction recorded January
          24, 1977 as document R77-05730, in DuPage County, Illinois.

          PIN 08-22-307-002

          ANSWER:        Defendant denies the allegations contained in this Paragraph.

       33.     Makary is now attempting to profit from this renovation by selling the Residence
which is now listed for sale for the sum of approximately $950,000.

          ANSWER:        Defendant denies the allegations contained in this Paragraph.

        34.    Makary has thereby converted part of the funds that he wrongfully acquired from
Steelcast Limited in breach of his fiduciary duty to improvement on the Residence, and Plaintiff
therefore seeks to impose a constructive trust over the Residence, restricting the transfer of title
to the Residence to secure the requested judgment in the amount not less than $109,907.60

          ANSWER:        Defendant denies the allegations contained in this Paragraph.



                                                  8
    Case: 1:17-cv-06623 Document #: 70 Filed: 08/20/19 Page 9 of 19 PageID #:300



        WHEREFORE, for the foregoing reasons, the Plaintiff prays for judgment in its favor
and against Vaughn Makary in an amount not less than $109,907.60, plus attorney's fees as
provided by 805 ILCS 180/40-15 plus costs of suit incurred herein and that this Court impose a
constructive trust over the Residence in the amount of the judgment requested herein, and in the
event the judgment is not satisfied permit the Plaintiff to foreclose its equitable lien and for any
other and further relief this Court deems just and proper.

          ANSWER:       Defendant denies the allegations contained in this Paragraph.

 COUNT V – CONSTRUCTIVE TRUST ON THE FLORIDA PROPERTY ON BEHALF
                        OF STEELCAST LLC

       35.    The Plaintiff re-alleges the allegations of paragraphs 1-21 of this Complaint as
paragraph 35 of this Count V.

          ANSWER:       Defendant re-alleges its answers to Paragraphs 1-21 and incorporates them

herein.

       36.    On information and belief on or about October 13, 2013, Makary utilized the
funds that he wrongfully obtained from Steelcast LLC to purchase the real estate commonly
known as 8394 Del Prado Drive, Delray Beach, Florida 33446-9504. (hereinafter the "Florida
Property"). The Florida Property is legally described as follows:

          Lot 21, Delray Training Center P.UD. — Parcel H, according to the map or plat
          thereof as recorded in Plat Book 92, Pages 78 and 79, Public Records of Palm
          Beach County, Florida

          ANSWER:       Defendant denies the allegations contained in this Paragraph.

        37.    Makary has thereby converted part of the funds that he wrongfully acquired from
Steelcast LLC in breach of his fiduciary duty to purchase the Florida Property, and Plaintiff
therefore seeks to impose a constructive trust over the Florida Property, restricting the transfer of
title to the Florida Property to secure the requested judgment in the amount not less than
$908,924.17

          ANSWER:       Defendant denies the allegations contained in this Paragraph.

        WHEREFORE, for the foregoing reasons, the Plaintiff prays for judgment in its favor
and against Vaughn Makary in an amount not less than $908,924.17, plus attorney's fees as
provided by 805 ILCS 180/40-15 plus costs of suit incurred herein and that this Court impose a
constructive trust over the Florida Property in the amount of the judgment requested herein, and
in the event the judgment is not satisfied permit the Plaintiff to foreclose its equitable lien and for
any other and further relief this Court deems just and proper.

          ANSWER:       Defendant denies the allegations contained in this Paragraph.




                                                  9
   Case: 1:17-cv-06623 Document #: 70 Filed: 08/20/19 Page 10 of 19 PageID #:301



COUNT VI – CONSTRUCTIVE TRUST ON THE FLORIDA PROPERTY ON BEHALF
                      OF STEELCAST LIMITED

       38.    The Plaintiff re-alleges the allegations of paragraphs 1-21 of this Complaint as
paragraph 38 of this Count VI.

          ANSWER:       Defendant re-alleges its answers to Paragraphs 1-21 and incorporates them

herein.

       39.     On information and belief on or about October 13, 2013, Makary utilized the
funds that he wrongfully obtained from Steelcast Limited to purchase the real estate commonly
known as 8394 Del Prado Drive, Delray Beach, Florida 33446-9504. (hereinafter the "Florida
Property"). The Florida Property is legally described as follows:

          Lot 21, Delray Training Center P.UD. — Parcel H, according to the map or plat
          thereof as recorded in Plat Book 92, Pages 78 and 79, Public Records of Palm
          Beach County, Florida

          ANSWER:       Defendant denies the allegations contained in this Paragraph.

         40.     Makary has thereby converted part of the funds that he wrongfully acquired from
Steelcast Limited in breach of his fiduciary duty to purchase the Florida Property, and Plaintiff
therefore seeks to impose a constructive trust over the Florida Property, restricting the transfer of
title to the Florida Property and impose an constructive trust against title to the Florida Property
in the amount not less than $109,907.60

          ANSWER:       Defendant denies the allegations contained in this Paragraph.

        WHEREFORE, for the foregoing reasons, the Plaintiff prays for judgment in its favor
and against Vaughn Makary in an amount not less than $109,907.60, plus attorney's fees as
provided by 805 ILCS 180/40-15 plus costs of suit incurred herein and that this Court impose a
constructive trust over the Florida Property in the amount of the judgment requested herein, and
in the event the judgment is not satisfied permit the Plaintiff to foreclose its equitable lien and for
any other and further relief this Court deems just and proper.

          ANSWER:       Defendant denies the allegations contained in this Paragraph.




                                                  10
   Case: 1:17-cv-06623 Document #: 70 Filed: 08/20/19 Page 11 of 19 PageID #:302




                                   AFFIRMATIVE DEFENSES

       Makary asserts the following separate and additional defenses to the claims alleged in

Plaintiff’s complaint. By alleging these affirmative defenses, Makary is not altering the burden

of proof or burden of going forward with evidence which otherwise exists with respect to any

particular issue in this case. All defenses are pleaded in the alternative and do not constitute an

admission of liability or that Plaintiff is entitled to any relief whatsoever. All defenses pled

below are based upon Makary’s current understanding of the claims asserted by Plaintiff, and

Makary reserves the right to plead additional defenses when and if they become appropriate

and/or available in this action:

                               FIRST AFFIRMATIVE DEFENSE
       Laches: Plaintiff’s claims are barred, in whole or in part, by the doctrine of laches

because, among other things, Makary disclosed all decisions he made to Plaintiff, and Steelcast

LLC’s books and records have always been open and available for Plaintiff’s review. Plaintiff

did not object to any of Makary’s decisions over the course of many years, nor did Plaintiff

conduct any due diligence prior to asserting its claims against Makary. Makary has been

prejudiced by Plaintiff’s unreasonable delay in seeking redress, asserting its rights and filing

claims for breach of fiduciary duty and other counts after having full knowledge of the facts

upon which Plaintiff’s claims are based.

                             SECOND AFFIRMATIVE DEFENSE
       Waiver: Plaintiff’s claims are barred, in whole or in part, by the doctrine of waiver

because, among other things, Makary disclosed all decisions he made to Plaintiff, and Steelcast

LLC’s books and records have always been open and available for Plaintiff’s review. In fact,

Plaintiff had full knowledge of all material facts upon which its claims are based. Plaintiff

ultimately pursued a course of conduct that sufficiently evidenced an intention to waive its rights


                                                11
   Case: 1:17-cv-06623 Document #: 70 Filed: 08/20/19 Page 12 of 19 PageID #:303



and claims against Makary and has displayed conduct that is consistent with the intention to

waive its rights and claims.

                               THIRD AFFIRMATIVE DEFENSE
       Unclean Hands: Plaintiff’s claims are barred, in whole or in part, by the doctrine of

unclean hands because, among other things, Plaintiff has filed baseless constructive trust claims

and associated Lis Pendens in Illinois and Florida, thereby misrepresenting and creating an

improper cloud on the title of Makary’s personal properties in those states, for the purposes of

embarrassment and to pressure Makary to settle Plaintiff’s claims instead of litigating them.

                               FOURTH AFFIRMATIVE DEFENSE

       Statute of Limitations: Plaintiff’s claims are barred, in whole or in part, by all applicable

statutes of limitations because, among other things, Plaintiff had full knowledge of all material

facts upon which its claims are based, many of which relate to the parties’ relationship starting in

2010 and 2011.

                               FIFTH AFFIRMATIVE DEFENSE

       Acquiescence: Plaintiff’s claims are barred, in whole or in part, by the doctrine of

acquiescence because, among other things, Plaintiff actively represented the amount of money it

should be owed for unpaid invoices but nevertheless inexcusably delayed the assertion of its

rights and claims for even more money than it actively represented, thereby causing Makary

undue prejudice.

                               SIXTH AFFIRMATIVE DEFENSE

       Good faith: Makary at all times acted in good faith, with Plaintiff’s approval and with a

reasonable belief that his actions were lawful and further did not directly or indirectly perform

any acts whatsoever which would constitute a breach of any duty owed to Plaintiff.


       WHEREFORE, based on the foregoing answer to Plaintiff’s allegations and on the


                                                12
   Case: 1:17-cv-06623 Document #: 70 Filed: 08/20/19 Page 13 of 19 PageID #:304



affirmative defenses that Makary has asserted, Makary respectfully requests that the Court

dismiss Plaintiff’s claims with prejudice and grant Makary all other and further relief that the

Court deems proper.


                                      COUNTERCLAIMS

        Defendant/Counter-Plaintiff Vaughn Makary (“Makary”), by and through his counsel Ice

Miller LLP, hereby asserts the following Counterclaims against Plaintiff/Counter-Defendant

Steelcast Limited (“Steelcast Limited”), and in support states the following:

                             NATURE OF THE COUNTERCLAIMS

        1.      These counterclaims allege slander of title and abuse of process.            Steelcast

Limited has filed baseless and false claims for constructive trust, alleging “on information and

belief” that Makary used the funds of Steelcast LLC to make improvements on his personal

residence in Naperville, Illinois and to purchase certain personal property in Florida.

        2.      Steelcast Limited, through its principal Chetan Tamboli, knows these allegations

are false. Indeed, Steelcast Limited conveniently fails to allege the “information” underlying its

“belief” of such allegations. But nevertheless, based on these baseless claims for constructive

trust, Steelcast Limited intentionally and maliciously recorded a Lis Pendens against Makary’s

personal residences, thereby slandering and clouding Makary’s title to his personal properties

and causing him damages, all in the hopes of “squeezing” Makary and his family and forcing

them to settle its claims.

                               PARTIES AND JURISDICTION

        3.      Steelcast Limited, is an Indian corporation, located on Ruvapari Road, Bhavnagar,

Gujarat, India 364 005. Steelcast Limited is a subject of India, which is a foreign state.

        4.      Makary resides at 8394 Del Prado Drive, Delray Beach, Florida. Makary is a

citizen of Florida.

                                                 13
   Case: 1:17-cv-06623 Document #: 70 Filed: 08/20/19 Page 14 of 19 PageID #:305



                               ADDITIONAL ALLEGATIONS

       5.      Steelcast LLC was in the business of selling steel castings in the United States.

To fulfill customer orders, Steelcast LLC would purchase steel castings from Steelcast Limited,

which manufactured the castings in India.

       6.      Makary served as the managing member of Steelcast LLC. Makary did not

receive a salary for his work as the managing member. He did not receive distributions, he did

not receive bonuses and he did not receive any compensation whatsoever from Steelcast LLC.

Steelcast Limited knew this. In fact, it was rare that Steelcast LLC made any money. Steelcast

LLC had modest earnings in two of the years it operated but otherwise struggled.

       7.      The parties agreed to dissolve Steelcast LLC in May 2015. But the parties also

agreed to fulfill any outstanding orders on behalf of Steelcast LLC, and to accept and fulfill any

new orders that Steelcast LLC continued to receive.        When Steelcast LLC finally stopped

operating, Steelcast Limited demanded that Makary pay some $109,907.60 to Steelcast Limited,

a number that was totally inaccurate.

       8.      Putting aside the accuracy of Steelcast Limited’s demand, this dispute ultimately

came down to who-owed-who-what at the end of the relationship. And the reality is there was

no money left in Steelcast LLC to distribute to its members. Steelcast LLC had no cash.

Steelcast Limited just couldn’t accept this, so it resorted to intentional and malicious litigation

tactics to “squeeze” Makary for the money Steelcast Limited believed it was owed.

       9.      Steelcast Limited knew it was wrong.

       10.     Steelcast Limited refused to recognize and take into account that Steelcast LLC

had paid United States taxes for two prior years on behalf of Steelcast Limited based on earnings

from Steelcast LLC. Steelcast Limited knew and agreed that the Steelcast LLC would pay

Steelcast Limited’s taxes, and Steelcast LLC did pay those taxes, as agreed. That wasn’t free


                                                14
   Case: 1:17-cv-06623 Document #: 70 Filed: 08/20/19 Page 15 of 19 PageID #:306



money. Steelcast Limited of course owed that money to Steelcast LLC.

       11.      Steelcast Limited also refused to recognize and take into account the amount of

work it took to manage and fulfill the outstanding and new orders that Steelcast LLC received

around and after March 2015. Steelcast LLC incurred costs for fulfilling those orders. And at

the end of the day, Steelcast LLC couldn’t pay Steelcast Limited’s unreasonable monetary

demand, so Steelcast Limited sued Makary, personally, for the money.

       12.      The crux of Steelcast Limited’s claims is that Makary allegedly breached his

fiduciary duties to Steelcast LLC and Steelcast Limited. This case has nothing to do with

Makary’s personal properties. Makary renovated or purchased his personal properties in Illinois

and Florida with his own, family money. Steelcast Limited knows this. Chetan Tamboli stayed

with Makary in Illinois at his personal residence in October, 2010, just before Makary renovated

the home. And Tamboli knew about the renovations to Makary’s home in Illinois in 2011 and

2012, but never once inquired how Makary was paying for the renovations, nor did Tamboli

complain or accuse Makary of using Steelcast LLC’s money. Tamboli knew that simply wasn’t

the case.

       13.      Yet, to apply pressure in this litigation, Steelcast Limited filed four Constructive

Trust claims (Counts III – VI) against Makary, alleging “on information and belief” that Makary

used Steelcast LLC’s funds to renovate his home in Illinois and to buy a house in Florida. These

allegations, supported by nothing more than the phrase “on information and belief,” are totally

false. Steelcast Limited knew they were false.

       14.      Undeterred, on November 3, 2017, Steelcast Limited recorded a Lis Pendens

against Makary’s personal residences in Illinois and Florida, recording notice of this litigation

against Makary for breach of fiduciary duty, but describing the nature of the action as a “Lien

foreclosure.”   Attached to these Counterclaims as Exhibit 1 is a Chicago Title Insurance


                                                 15
   Case: 1:17-cv-06623 Document #: 70 Filed: 08/20/19 Page 16 of 19 PageID #:307



Company ALTA Commitment for Title Insurance dated February 23, 2018, reflecting on Page 5

Plaintiff’s Lis Pendens and description of the action.

       15.     Makary owned and held valid title to his personal residences in Illinois and

Florida at the time Steelcast Limited recorded a Lis Pendens against those properties. As a result

of the Lis Pendens in Illinois, Makary was unable to sell his property for many years, and even

after a deal for the property closed in or around July 2019, Makary still does not have access to

his equity in the property. As a result of the Lis Pendens in Florida, Makary is unable to fully

enjoy the use of his property.

                                            COUNT I
                                        (Slander of Title)

       16.     Makary re-alleges and incorporates by reference Paragraphs 1 through 15 of these

Counterclaims as though the allegations have been fully set forth in this Paragraph.

       17.     Steelcast Limited’s recording of the Lis Pendens in Illinois and Florida, based

solely on its baseless and false claims for Constructive Trust, constitute public filings, which are

false and have been published to impugn Makary’s title to his personal properties.

       18.     Makary owned and had valid title to his properties in Illinois and Florida at the

time Steelcast Limited recorded a Lis Pendens against those properties.

       19.     Steelcast Limited acted maliciously when recording the Lis Pendens in Illinois

and Florida, with the intent to deceive potential buyers and mortgage holders of Makary’s

properties and to create a cloud on Makary’s title to those properties.

       20.     As a direct and proximate cause of Steelcast Limited’s malicious recording of Lis

Pendens in Illinois and Florida, Makary suffered compensatory, economic and other damages in

many ways, including the diminution of fair market value, delays in selling the properties,

inability to re-finance mortgages, incurring legal fees and litigation expenses to remove the

effects of the slander, and generally tying up the properties and Makary’s equity in the

                                                16
   Case: 1:17-cv-06623 Document #: 70 Filed: 08/20/19 Page 17 of 19 PageID #:308



properties.

       WHEREFORE, based on the foregoing allegations, Makary respectfully requests and

prays that the Court enter judgment in his favor and against Steelcast Limited, awarding Makary

all damages he is entitled to, including but not limited to compensatory damages, the reasonable

value of his special damages, attorney’s fees and punitive damages as a result of Steelcast

Limited’s malicious conduct.

                                          COUNT II
                                       (Abuse of Process)

       21.     Makary re-alleges and incorporates by reference Paragraphs 1 through 21 of these

Counterclaims as though the allegations have been fully set forth in this Paragraph.

       22.     Steelcast Limited filed false claims for Constructive Trust and recorded a Lis

Pendens against Makary’s personal properties in Illinois and Florida based on those baseless

Constructive Trust claims.

       23.     Steelcast Limited’s use of Constructive Trust claims and the corresponding Lis

Pendens has been perverted to accomplish the ulterior and wrongful purpose for which those

legal proceedings were not designed.

       24.     Steelcast Limited has misused and abused the process of filing false equitable

Constructive Trust claims and a corresponding Lis Pendens against Makary’s personal properties

in Illinois and Florida in an attempt to induce and to force Makary and his family to become

fatigued by this litigation and to pay the money that Steelcast Limited believes it is owed.

       25.     As a direct and proximate cause of Steelcast Limited’s intentional and malicious

misuse and abuse of legal procedures, Makary has suffered compensatory, economic and other

damages in many ways, including emotional distress, pain and suffering, the diminution of fair

market value, delays in selling the properties, inability to re-finance mortgages, continuous legal

fees and other litigation expenses to remove the effects of the slander. Steelcast Limited’s

                                                17
   Case: 1:17-cv-06623 Document #: 70 Filed: 08/20/19 Page 18 of 19 PageID #:309



intentional and malicious misuse and abuse of legal procedures also has directly and proximately

tied up the properties and Makary’s equity in the properties.

       WHEREFORE, based on the foregoing allegations, Makary respectfully requests and

prays that the Court enter judgment in his favor and against Steelcast Limited, awarding Makary

all damages he is entitled to, including but not limited to compensatory damages, the reasonable

value of his special damages, attorney’s fees and punitive damages as a result of Steelcast

Limited’s malicious conduct.

                                         JURY DEMAND

       Makary hereby demands a jury trial as provided by Rule 38 of the Federal Rules of Civil

Procedure as to all issues raised and claims asserted for which a jury trial is allowed.




DATED: August 20, 2019                                Respectfully submitted,

                                                      VAUGHN MAKARY

                                                      BY:       /s/ Isaac J. Colunga
                                                                        One of its Attorneys
Isaac J. Colunga
Nicholas A. Casto
ICE MILLER LLP
200 West Madison Street
Suite 3500
Chicago, IL 60606
(312) 726-7157
isaac.colunga@icemiller.com
nicholas.casto@icemiller.com

Counsel for Defendant Vaughn Makary




                                                 18
   Case: 1:17-cv-06623 Document #: 70 Filed: 08/20/19 Page 19 of 19 PageID #:310




                                  CERTIFICATE OF SERVICE

            The undersigned, an attorney, states that on August 20, 2019 he caused the foregoing
    to be filed in the U.S. District Court for the Northern District of Illinois and thus a copy of
    this pleading will be served on all counsel of record by the Clerk’s ECF/CM system.




                                                             /s/ Isaac J. Colunga




C\1382802.2
